Exhibit 10.13

GUARANTEE AGREEMENT

GUARANTEE AGREEMENT, dated as of June 28, 2013 (as amended, restated,
supplemented, or otherwise modified from time to time, this “Guarantee”), made
by Blackstone Mortgage Trust, Inc., a Maryland corporation (“Guarantor”) in
favor of JPMorgan Chase Bank, National Association (“Buyer”).

RECITALS

Pursuant to that certain Master Repurchase Agreement, dated as of June 28, 2013
(as amended, supplemented or otherwise modified from time to time, the
“Repurchase Agreement”), between Buyer and Parlex 4 Finance, LLC (“Seller”),
Seller has agreed to sell, from time to time, to Buyer certain Eligible Assets
(as defined in the Repurchase Agreement, upon purchase by Buyer, each a
“Purchased Asset” and, collectively, the “Purchased Assets”), upon the terms and
subject to the conditions as set forth therein. Pursuant to the terms of that
certain Custodial Agreement dated June 28, 2013 (the “Custodial Agreement”) by
and among Buyer, Seller and U.S. Bank National Association (the “Custodian”),
Custodian is required to take possession of the Purchased Assets, along with
certain other documents specified in the Custodial Agreement, as Custodian of
Buyer and any future purchaser, on several delivery dates, in accordance with
the terms and conditions of the Custodial Agreement. Pursuant to the terms of
that certain Pledge and Security Agreement dated as of June 28, 2013 (the
“Pledge and Security Agreement”) made by 42-16 Partners LLC (“Parent”) in favor
of Buyer, Parent has pledged to Buyer all of the Capital Stock of Seller. The
Repurchase Agreement, the Custodial Agreement, the Depository Agreement, the
Servicing Agreement, the Pledge and Security Agreement, the Fee Letter, this
Guarantee and any other agreements executed in connection with the Repurchase
Agreement shall be referred to herein as the “Governing Agreements”.

It is a condition precedent to the purchase by Buyer of the Purchased Assets
pursuant to the Repurchase Agreement that Guarantor shall have executed and
delivered this Guarantee with respect to the due and punctual payment and
performance when due, whether at stated maturity, by acceleration of the
Repurchase Date or otherwise, of all of the following: (a) all payment
obligations owing by Seller to Buyer under or in connection with the Repurchase
Agreement or any other Governing Agreements; (b) any and all extensions,
renewals, modifications, amendments or substitutions of the foregoing; (c) all
fees and expenses, including, without limitation, reasonable attorneys’ fees and
disbursements, that are incurred by Buyer in the enforcement of any of the
foregoing or any obligation of Guarantor hereunder; and (d) any other
obligations of Seller and Parent with respect to Buyer under each of the
Governing Agreements (collectively, the “Obligations”).



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing premises, to induce Buyer to
enter into the Governing Agreements and to enter into the transaction
contemplated thereunder, Guarantor hereby agrees with Buyer, as follows:

1. Defined Terms. Unless otherwise defined herein, terms that are defined in the
Repurchase Agreement and used herein are so used as so defined.

“Available Borrowing Capacity” shall mean, with respect to any Person, on any
date of determination, the total unrestricted borrowing capacity which may be
drawn (taking into account required reserves and discounts) upon by such Person
or its Subsidiaries, at such Person’s or its Subsidiaries’ sole discretion,
under committed credit facilities or repurchase agreements which provide
financing to such Person or its Subsidiaries.

“Capital Lease Obligation” shall mean, for any Person, all obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) property to the extent such obligations are required
to be classified and accounted for as a capital lease on a balance sheet of such
Person under GAAP, and, for purposes of this Agreement, the amount of such
obligation shall be the capitalized amount thereof, determined in accordance
with GAAP.

“Cash Equivalents” means any of the following, to the extent owned by Guarantor
or any of its Subsidiaries free and clear of all Liens and having a maturity of
not greater than 90 days from the date of issuance thereof: (a) readily
marketable direct obligations of the government of the United States or any
agency or instrumentality thereof or obligations unconditionally guaranteed by
the full faith and credit of the government of the United States,
(b) certificates of deposit of or time deposits with Buyer or a member of the
Federal Reserve System that issues (or the parent of which issues) commercial
paper rated as described in clause (c) below, is organized under the laws of the
United States or any state thereof and has combined capital and surplus of at
least $1,000,000,000 or (c) commercial paper in an aggregate amount of not more
than $50,000,000 per issuer outstanding at any time, issued by any corporation
organized under the laws of any state of the United States and rated at least
“Prime-1” (or the then equivalent grade) by Moody’s or “A-1” (or the then
equivalent grade) by S&P.

“Cash Liquidity” shall mean, with respect to any Person, on any date of
determination, the sum of (i) unrestricted cash, plus (ii) Available Borrowing
Capacity, plus (iii) Cash Equivalents.

“Consolidated Net Income” shall mean, with respect to any Person, for any
period, the amount of consolidated net income (or loss) of such Person and its
Subsidiaries for such period determined on a consolidated basis in accordance
with GAAP.

“EBITDA” shall mean, with respect to any Person, for any period, such Person’s
Consolidated Net Income, excluding the effects of such Person’s and its
Subsidiaries’ interest expense with respect to Indebtedness, taxes,
depreciation, amortization, asset write-ups or impairment charges, provisions
for loan losses, and changes in mark-to-market value(s) (both gains and losses)
of financial instruments and noncash compensation expenses, all determined on a
consolidated basis in accordance with GAAP.

“Fixed Charges” shall mean, with respect to any Person, for any period, the
amount of interest paid in cash with respect to Indebtedness as shown on such
Person’s consolidated statement of cash flow in accordance with GAAP as offset
by the amount of receipts pursuant to net receive interest rate swap agreements
of such Person and its consolidated Subsidiaries during the applicable period.

 

-2-



--------------------------------------------------------------------------------

“GAAP” shall mean United States generally accepted accounting principles
consistently applied as in effect from time to time.

“Indebtedness” shall mean, for any Person: (i) obligations created, issued or
incurred by such Person for borrowed money (whether by loan, the issuance and
sale of debt securities or the sale of property to another Person subject to an
understanding or agreement, contingent or otherwise, to repurchase such property
from such Person); (ii) obligations of such Person to pay the deferred purchase
or acquisition price of property or services, other than trade accounts payable
(other than for borrowed money) arising, and accrued expenses incurred, in the
ordinary course of business so long as such trade accounts payable are payable
within ninety (90) days of the date the respective goods are delivered or the
respective services are rendered; (iii) Indebtedness of others secured by a lien
on the property of such Person, whether or not the respective Indebtedness so
secured has been assumed by such Person; (iv) obligations (contingent or
otherwise) of such Person in respect of letters of credit or similar instruments
issued or accepted by banks and other financial institutions for account of such
Person; contingent or future funding obligations under any Purchased Loan or any
obligations senior to, or pari passu with, any Purchased Loan; (v) Capital Lease
Obligations of such Person; (vi) obligations of such Person under repurchase
agreements or like arrangements; (vii) Indebtedness of others Guaranteed by such
Person to the extent of such guarantee; and (viii) all obligations of such
Person incurred in connection with the acquisition or carrying of fixed assets
by such Person. Notwithstanding the foregoing, nonrecourse Indebtedness owing
pursuant to a securitization transaction such as a REMIC securitization, a
collateralized loan obligation transaction or other similar securitization shall
not be considered Indebtedness for any person.

“Recourse Indebtedness” shall mean, with respect to any Person, on any date of
determination, the amount of Indebtedness for which such Person has recourse
liability such (such as through a guarantee agreement), exclusive of any such
Indebtedness for which such recourse liability is limited to obligations
relating to or under agreements containing customary nonrecourse carve-outs.

“Tangible Net Worth” shall mean, with respect to any Person, on any date of
determination, all amounts which would be included under capital or
shareholder’s equity (or any like caption) on a balance sheet of such Person
pursuant to GAAP, minus (a) amounts owing to such Person from any Affiliate
thereof, or from officers, employees, partners, members, directors, shareholders
or other Persons similarly affiliated with such Person or any Affiliate thereof,
(b) intangible assets, and (c) prepaid taxes and/or expenses, all on or as of
such date.

“Total Assets” shall mean, with respect to any Person, on any date of
determination, an amount equal to the aggregate book value of all assets owned
by such Person and the proportionate share of such Person of all assets owned by
Affiliates of such Person as consolidated in accordance with GAAP, less
(a) amounts owing to such Person from any Affiliate thereof, or from officers,
employees, partners, members, directors, shareholders or other Persons similarly
affiliated with such Person or any Affiliate thereof, (b) intangible assets, and
(c) prepaid taxes and expenses, all on or as of such date, and (d) the amount of
nonrecourse Indebtedness owing pursuant to securitization transactions such as a
REMIC securitization, a collateralized loan obligation transactions or other
similar securitizations.

 

-3-



--------------------------------------------------------------------------------

2. Guarantee. (a) Guarantor hereby unconditionally and irrevocably guarantees to
Buyer the prompt and complete payment and performance of the Obligations by
Seller and Parent when due (whether at the stated maturity, by acceleration or
otherwise), subject to applicable notice and cure periods set forth in the
Governing Agreements.

(b) Notwithstanding anything in Section 2(a) to the contrary, but subject in all
cases to Sections 2(c), (d) and (e) below, the maximum liability of the
Guarantor hereunder and under the Repurchase Documents shall in no event
collectively exceed the sum of (i) twenty-five percent (25%) of the
then-currently unpaid aggregate Repurchase Price of all Purchased Assets that
are Senior Mortgage Loans and (ii) one hundred percent (100%) of the
then-currently unpaid aggregate Repurchase Price of all Purchased Assets that
are Junior Mortgage Loans or Mezzanine Loans.

(c) Notwithstanding the foregoing, the limitation on recourse liability as set
forth in Section 2(b) above SHALL BECOME NULL AND VOID and shall be of no force
and effect and the Obligations shall be fully recourse to Guarantor upon the
occurrence of any of the following:

(i) a voluntary bankruptcy or insolvency proceeding is commenced by Seller,
Parent or Guarantor under the U.S. Bankruptcy Code or any similar federal or
state law or any law of any other jurisdiction; or

(ii) an involuntary bankruptcy or insolvency proceeding is commenced against
Seller, Parent or Guarantor in connection with which Seller, Parent or Guarantor
or any Affiliate of any of the foregoing (alone or in any combination) has or
have colluded in any way with the creditors commencing or filing such
proceeding.

(d) In addition to the foregoing and notwithstanding the limitation on recourse
liability set forth in subsection (b) above, Guarantor shall be liable for any
actual, out-of-pocket losses, costs, claims, expenses or other liabilities
incurred by Buyer arising out of or attributable to the following items:

(i) any material breach of the separateness covenants set forth in Article 11 of
the Repurchase Agreement;

(ii) any material breach of any representations and warranties by Guarantor
contained in any Repurchase Document or herein and any material breach by
Seller, Guarantor or any of their respective Affiliates, of any representations
and warranties relating to Environmental Laws, or any indemnity for costs
incurred in connection with the violation of any Environmental Law, the
correction of any environmental condition, or the removal of any Materials of
Environmental Concern, in each case in any way affecting Seller’s or Guarantor’s
properties or any of the Purchased Assets; provided that the guarantee set forth
in this clause (d)(ii) shall terminate upon foreclosure and transfer or
assumption of the Purchased Asset following an Event of Default under the
Repurchase Agreement pursuant to a public or private sale or strict foreclosure,
or other similar enforcement proceeding; or

(iii) fraud or intentional misrepresentation by Seller, Parent, Guarantor, or
any other Affiliate of Seller, Parent or Guarantor in connection with the
execution and the delivery of this Guarantee, the Repurchase Agreement, or any
other Governing Document, or any certificate, report, financial statement or
other instrument or document furnished to Buyer at the time of the closing of
the Repurchase Agreement or during the term of the Repurchase Agreement.

 

-4-



--------------------------------------------------------------------------------

(e) Guarantor further agrees to pay any and all actual expenses (including,
without limitation, all reasonable fees and disbursements of counsel) that may
be paid or incurred by Buyer in enforcing, or obtaining advice of counsel in
respect of, any rights with respect to, or collecting, any or all of the
Obligations and/or enforcing any rights with respect to, or collecting against,
Guarantor under this Guarantee. This Guarantee shall remain in full force and
effect until the later of (i) the date upon which the Obligations are paid in
full and (ii) the termination of the Repurchase Agreement, notwithstanding that
from time to time prior thereto, Seller may be free from any Obligations.

(f) No payment or payments made by Seller or any other Person or received or
collected by Buyer from Seller or any other Person by virtue of any action or
proceeding or any set-off or appropriation or application, at any time or from
time to time, in reduction of or in payment of the Obligations shall be deemed
to modify, reduce, release or otherwise affect the liability of Guarantor
hereunder, which shall, notwithstanding any such payment or payments, remain
liable for the amount of the Obligations (subject to the limitations set forth
in Section 2(b)) under this Agreement until the Obligations are paid in full.

(g) Guarantor agrees that whenever, at any time, or from time to time, Guarantor
shall make any payment to Buyer on account of any liability hereunder, Guarantor
will notify Buyer in writing that such payment is made under this Guarantee for
such purpose.

3. Subrogation. Upon making any payment hereunder, Guarantor shall be subrogated
to the rights of Buyer against Seller and in any collateral for any Obligations
with respect to such payment; provided, that Guarantor shall not seek to enforce
any right or receive any payment by way of subrogation until all amounts then
due and payable by Seller to Buyer or any of its Affiliates under the Governing
Agreements have been paid in full; provided, further, that such subrogation
rights shall be subordinate in all respects to all amounts owing to Buyer under
the Governing Agreements.

4. Amendments, etc. with Respect to the Obligations. Until the Obligations shall
have been paid and/or performed in full, Guarantor shall remain obligated
hereunder notwithstanding that, without any reservation of rights against
Guarantor, and without notice to or further assent by Guarantor, any demand for
payment of any of the Obligations made by Buyer may be rescinded by Buyer and
any of the Obligations continued, and the Obligations, or the liability of any
other party upon or for any part thereof, or any collateral security or
guarantee therefor or right of offset with respect thereto, may, from time to
time, in whole or in part, be

 

-5-



--------------------------------------------------------------------------------

renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by Buyer, and any Governing Agreement and any other
document in connection therewith may be amended, modified, supplemented or
terminated, in whole or in part (other than a termination in whole of the
Repurchase Agreement, which shall automatically terminate this Guarantee other
than with respect to obligations under the Governing Agreements that, by their
terms, survive termination of such Governing Agreements), as Buyer may deem
advisable from time to time, and any collateral security, guarantee or right of
offset at any time held by Buyer for the payment of the Obligations may be sold,
exchanged, waived, surrendered or released. Buyer shall have no obligation to
protect, secure, perfect or insure any lien at any time held by it as security
for the Obligations or for this Guarantee or any property subject thereto. When
making any demand hereunder against Guarantor, Buyer may, but shall be under no
obligation to, make a similar demand on Seller or any other Person, and any
failure by Buyer to make any such demand or to collect any payments from Seller
or any such other Person or any release of Seller or such other Person shall not
relieve Guarantor of its Obligations or liabilities hereunder, and shall not
impair or affect the rights and remedies, express or implied, or as a matter of
law, of Buyer against Guarantor. For the purposes hereof “demand” shall include
the commencement and continuance of any legal proceedings.

5. Guarantee Absolute and Unconditional. (a) Guarantor hereby agrees that its
obligations under this Guarantee constitute a guarantee of payment when due and
not of collection. Guarantor waives any and all notice of the creation, renewal,
extension or accrual of any of the Obligations and notice of or proof of
reliance by Buyer upon this Guarantee or acceptance of this Guarantee; the
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred in reliance upon this Guarantee; and all dealings between
Seller, Parent and Guarantor, on the one hand, and Buyer, on the other hand,
shall likewise be conclusively presumed to have been had or consummated in
reliance upon this Guarantee. Guarantor waives promptness, diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon Seller or this Guarantee with respect to the Obligations. This Guarantee
shall be construed as a continuing, absolute and unconditional guarantee of
payment without regard to (i) the validity, regularity or enforceability of any
Governing Agreement, any of the Obligations or any collateral security therefor
or guarantee or right of offset with respect thereto at any time or from time to
time held by Buyer, (ii) any defense, set-off or counterclaim (other than a
defense of payment or performance) that may at any time be available to or be
asserted by Seller against Buyer, (iii) any requirement that Buyer exhaust any
right to take any action against Seller, Parent or any other Person prior to or
contemporaneously with proceeding to exercise any right against Guarantor under
this Guarantee or (iv) any other circumstance whatsoever (with or without notice
to or knowledge of Seller, Parent and Guarantor) that constitutes, or might be
construed to constitute, an equitable or legal discharge of Seller for the
Obligations or of Guarantor under this Guarantee, in bankruptcy or in any other
instance. When pursuing its rights and remedies hereunder against Guarantor,
Buyer may, but shall be under no obligation, to pursue such rights and remedies
that Buyer may have against Seller, Parent or any other Person or against any
collateral security or guarantee for the Obligations or any right of offset with
respect thereto, and any failure by Buyer to pursue such other rights or
remedies or to collect any payments from Seller, Parent or any such other Person
or to realize upon any such collateral security or guarantee or to exercise any
such right of offset, or any release of Seller, Parent or any such other Person
or any such collateral security,

 

-6-



--------------------------------------------------------------------------------

guarantee or right of offset, shall not relieve Guarantor of any liability
hereunder, and shall not impair or affect the rights and remedies, whether
express, implied or available as a matter of law, of Buyer against Guarantor.
This Guarantee shall remain in full force and effect and be binding in
accordance with and to the extent of its terms upon Guarantor and its successors
and assigns thereof, and shall inure to the benefit of Buyer, and its permitted
successors, endorsees, transferees and assigns, until all the Obligations
(subject to the limitations in Section 2(b)) shall have been satisfied by
payment in full, notwithstanding that from time to time during the term of the
Governing Agreements, Seller or Parent may be free from any Obligations.

(b) Without limiting the generality of the foregoing, Guarantor hereby agrees,
acknowledges, and represents and warrants to Buyer as follows:

(i) Guarantor hereby waives any defense arising by reason of, and any and all
right to assert against Buyer any claim or defense based upon, an election of
remedies by Buyer that in any manner impairs, affects, reduces, releases,
destroys and/or extinguishes Guarantor’s subrogation rights, rights to proceed
against Seller or any other guarantor for reimbursement or contribution, and/or
any other rights of Guarantor to proceed against Seller, any other guarantor or
any other person or security.

(ii) Guarantor is presently informed of the financial condition of Seller and
Parent and of all other circumstances that diligent inquiry would reveal and
that bear upon the risk of nonpayment of the Obligations. Guarantor hereby
covenants that it will make its own investigation and will continue to keep
itself informed about the financial condition of Seller and Parent and of all
other circumstances that bear upon the risk of nonpayment and that it will
continue to rely upon sources other than Buyer for such information and will not
rely upon Buyer for any such information. Guarantor hereby waives the right, if
any, to require Buyer to disclose to Guarantor any information that Buyer may
now or hereafter acquire concerning such condition or circumstances.

(iii) Guarantor has independently reviewed the Governing Agreements and related
agreements and has made an independent determination as to the validity and
enforceability thereof, and in executing and delivering this Guarantee to Buyer,
Guarantor is not in any manner relying upon the validity, and/or enforceability,
and/or attachment, and/or perfection of any liens or security interests of any
kind or nature granted by Seller, Parent or Guarantor to Buyer, now or at any
time and from time to time in the future.

6. Reinstatement. This Guarantee shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Obligations is rescinded or must otherwise be restored or returned by
Buyer upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of Seller or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for Seller
or any substantial part of the property of Seller, or otherwise, all as though
such payments had not been made.

7. Payments. Guarantor hereby agrees that the Obligations will be paid to Buyer
without set-off or counterclaim in U.S. Dollars at the address specified in
writing by Buyer.

 

-7-



--------------------------------------------------------------------------------

8. Representations and Warranties. Guarantor represents and warrants that:

(a) It is duly organized, validly existing and in good standing under the laws
and regulations of its jurisdiction of incorporation or organization, as the
case may be, and is duly licensed, qualified, and in good standing in every
state where such licensing or qualification is necessary for the transaction of
its business, except where failure to so qualify could not be reasonably likely
to have a Material Adverse Effect. It has the power to own and hold the assets
it purports to own and hold, and to carry on its business as now being conducted
and proposed to be conducted, and has the power to execute, deliver, and perform
its obligations under this Guarantee and the other Governing Agreements.

(b) This Guarantee has been duly executed and delivered by it, for good and
valuable consideration. This Guarantee constitutes the legal, valid and binding
obligations of it, enforceable against it in accordance with its terms, except
as enforceability may be limited by bankruptcy, insolvency, reorganization or
moratorium and other limitations on creditors’ rights generally and equitable
principles.

(c) Neither the execution and delivery of this Guarantee nor compliance by it
with the terms, conditions and provisions of this Guarantee will conflict with
or result in a breach of any of the terms, conditions or provisions of (A) its
organizational documents, (B) any contractual obligation to which it is now a
party or constitute a default thereunder, or result thereunder in the creation
or imposition of any lien upon any of its assets, (C) any judgment or order,
writ, injunction, decree or demand of any court applicable to it, or (D) any
applicable Requirement of Law, in the case of clauses (B) or (C) above, to the
extent that such conflict or breach would have a Material Adverse Effect upon
its ability to perform its obligations hereunder.

(d) There is no action, suit, proceeding, investigation, or arbitration pending
or, to Guarantor’s Knowledge, threatened in writing against it, any of its
Affiliates or any of their respective assets that may result in a Material
Adverse Effect. It is in compliance in all material respects with all
Requirements of Law. Neither it nor any of its Affiliates is in default in any
material respect with respect to any judgment, order, writ, injunction, decree,
rule or regulation of any arbitrator or Governmental Authority.

(e) Guarantor’s execution and delivery of this Guarantee and its compliance with
the terms and provisions hereof will not contravene or conflict with or result
in the creation or imposition of any lien upon any of the property or assets of
it pursuant to the terms of any indenture, mortgage, deed of trust, or other
material agreement or instrument to which it is a party or by which it may be
bound, or to which it may be subject. No consent, approval, authorization, or
order of any third party is required in connection with the execution and
delivery by it of this Guarantee or to consummate the transactions contemplated
hereby that has not already been obtained.

(f) No order, consent, approval, license, authorization or validation of, or
filing, recording or registration with (except for filings, recordings or
registrations already made

 

-8-



--------------------------------------------------------------------------------

or to be made in connection with Guarantor entering into this Guarantee), or
exemption by, any Governmental Authority is required to authorize, or is
required in connection with, (A) the execution, delivery and performance of this
Guarantee, (B) the legality, validity, binding effect or enforceability of this
Guarantee against it or (C) the consummation of the transactions contemplated by
this Guarantee.

(g) Except as disclosed in writing to Buyer prior to the Closing Date,
(i) Guarantor has timely filed (taking into account all applicable extensions)
all required federal income tax returns and all other material tax returns,
domestic and foreign, required to be filed by it and has paid all material
taxes, assessments, fees, and other governmental charges payable by it, or with
respect to any of its properties or assets, that have become due and payable
except to the extent such amounts are being contested in good faith by
appropriate proceedings for which appropriate reserves have been established in
accordance with GAAP, (ii) there is no material claim relating to any such
material taxes now pending that was made in writing by any Governmental
Authority and that is not being contested in good faith as provided above, and
(iv) Guarantor has not entered into any agreement or waiver or been requested to
enter into any agreement or waiver extending any statute of limitations relating
to the payment or collection of taxes. (other than ordinary course extensions of
time within which to file tax returns).

(h) Except as disclosed in writing to Buyer prior to the Closing Date, there are
no final non-appealable judgments against Guarantor unsatisfied of record in any
court located in the United States of America in excess of $15,000,000 and no
Act of Insolvency has ever occurred with respect to it.

Guarantor agrees that the foregoing representations and warranties shall be
deemed to have been made by it on and as of the Closing Date and on each
Purchase Date under the Repurchase Agreement.

9. Financial Covenants. Guarantor shall maintain the following covenants at all
times following the Closing Date until the Repurchase Obligations have been paid
in full:

(a) Minimum Fixed Charge Coverage Ratio. The ratio of (i) Guarantor’s EBITDA
during the previous four (4) fiscal quarters to (ii) Guarantor’s Fixed Charges
during the same such previous four (4) fiscal quarters shall not be less than
1.40 to 1.00 as determined as soon as practicable after the end of each fiscal
quarter, but in no event later than forty-five (45) days after the last day the
applicable fiscal quarter.

(b) Minimum Tangible Net Worth. Guarantor’s Tangible Net Worth shall not fall
below the sum of (i) five hundred twenty five million dollars ($525,000,000)
plus (ii) seventy-five percent (75%) of the net cash proceeds of any equity
issuance by Guarantor that occurs after the Closing Date.

(c) Minimum Cash Liquidity. Guarantor’s Cash Liquidity shall not fall below the
greater of (i) ten million dollars ($10,000,000) or (ii) five percent (5%) of
Guarantor’s Recourse Indebtedness.

 

-9-



--------------------------------------------------------------------------------

(d) Maximum Indebtedness. The ratio, expressed as a percentage, the numerator of
which shall equal Guarantor’s and its Subsidiaries’ Indebtedness and the
denominator of which shall equal Guarantor’s and its Subsidiaries Total Assets,
shall not exceed eighty percent (80%).

Guarantor’s compliance with the covenants set forth in this paragraph 9 must be
evidenced by the financial statements and by a Covenant Compliance Certificate
(which may be delivered by Guarantor) in respect of the financial quarter most
recently ended, in the form of Exhibit XVI to the Repurchase Agreement furnished
together therewith, as provided by Seller to Buyer pursuant to Article 11(j) of
the Repurchase Agreement, and compliance with all such covenants are subject to
continuing verification by Buyer.

10. Further Covenants of Guarantor.

(a) Taxes. Guarantor has timely filed (taking into account all applicable
extensions) all required federal income tax returns and all other material tax
returns, domestic and foreign, required to be filed by it and has paid all
material taxes, assessments, fees, and other governmental charges payable by it,
or with respect to any of its properties or assets, that have become due and
payable except to the extent such amounts are being contested in good faith by
appropriate proceedings diligently conducted and for which appropriate reserves
have been established in accordance with GAAP. There is no material claim
relating to any such material taxes now pending that was made in writing by any
Governmental Authority and that is not being contested in good faith as provided
above. Guarantor has not entered into any agreement or waiver or been requested
to enter into any agreement or waiver extending any statute of limitations
relating to the payment or collection of taxes (other than ordinary course
extensions of time within which to file tax returns).

(b) Patriot Act.

(i) Guarantor is in compliance, in all material respects, with the (A) the
Trading with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) and any other applicable enabling legislation or
executive order relating thereto, and (B) the Uniting and Strengthening America
by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism (USA
Patriot Act of 2001). To Guarantor’s Knowledge, no part of the proceeds of any
Transaction will be used, directly or indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.

(ii) Guarantor agrees that, from time to time upon the prior written request of
Buyer, it shall execute and deliver such further documents, provide such
additional information and reports and perform such other acts as Buyer may
reasonably request in order to insure compliance with the provisions hereof
(including, without limitation, compliance with the USA Patriot Act of 2001 and
to fully effectuate the purposes of this Agreement; provided, however, that
nothing in this Section 10(a) shall be construed as requiring Buyer to conduct
any inquiry or

 

-10-



--------------------------------------------------------------------------------

decreasing Guarantor’s responsibility for its statements, representations,
warranties or covenants hereunder. In order to enable Buyer and its Affiliates
to comply with any anti-money laundering program and related responsibilities
including, but not limited to, any obligations under the USA Patriot Act of 2001
and regulations thereunder, Guarantor on behalf of itself and its Affiliates
represents to Buyer and its Affiliates that neither Guarantor, nor, to
Guarantor’s Knowledge, any of its Affiliates, is a Prohibited Investor, and
Guarantor is not acting on behalf of or for the benefit of any Prohibited
Investor. Guarantor agrees to promptly notify Buyer or a person appointed by
Buyer to administer their anti-money laundering program, if applicable, of any
change in information affecting this representation and covenant.

(c) Office of Foreign Assets Control. Guarantor warrants, represents and
covenants that neither Guarantor nor any of its Affiliates are or will be an
entity or person (A) that is listed in the Annex to, or is otherwise subject to
the provisions of, Executive Order 13224 issued on September 24, 2001
(“EO13224”); (B) whose name appears on the United States Treasury Department’s
Office of Foreign Assets Control (“OFAC”) most current list of “Specifically
Designed National and Blocked Persons,” (C) who commits, threatens to commit or
supports “terrorism”, as that term is defined in EO 13224; or (D) who is
otherwise affiliated with any entity or person listed above (any and all parties
or persons described in (A) through (D) above are herein referred to as a
“Prohibited Person”). Guarantor covenants and agrees that neither it nor any of
its Affiliates will knowingly (1) conduct any business, nor engage in any
transaction or dealing, with any Prohibited Person or (2) engage in or conspire
to engage in any transaction that evades or avoids or that the purpose of
evading or avoiding any of the prohibitions of EO 13224. Guarantor further
covenants and agrees to deliver to Buyer any such certification or other
evidence as may be requested by Buyer in its sole and absolute discretion,
confirming that neither it nor any of its Affiliates is a Prohibited Person and
neither Guarantor nor any of its Affiliates has knowingly engaged in any
business transaction or dealings with a Prohibited Person, including, but not
limited to, the making or receiving of any contribution of funds, goods or
services to or for the benefit of a Prohibited Person.

(d) Financial Reporting. Guarantor shall provide, or to cause to be provided, to
Buyer the following financial and reporting information:

(i) Within forty-five (45) calendar days after the last day of each of the first
three fiscal quarters in any fiscal year, a quarterly reporting package
substantially in the form of Exhibit III attached to the Repurchase Agreement;

(ii) Within ninety (90) calendar days after the last day of its fiscal year, an
annual reporting package substantially in the form of Exhibit IV attached to the
Repurchase Agreement; and

(iii) Upon Buyer’s written request, copies of Guarantor’s consolidated Federal
Income Tax returns, if any, delivered within thirty (30) days after the earlier
of (A) filing or (B) the last filing extension period.

(e) Compliance with Obligations and Laws. Guarantor shall at all times
(i) comply with all material contractual obligations, (ii) comply in all
respects with all laws, ordinances, rules, regulations and orders (including,
without limitation, environmental laws) of

 

-11-



--------------------------------------------------------------------------------

any Governmental Authority or any other federal, state, municipal or other
public authority having jurisdiction over Guarantor or any of its assets and
maintain and preserve its legal existence and all of its material rights,
privileges, licenses and franchises necessary for the operation of its business.

(f) Books and Records. Guarantor shall at all times keep proper books of records
and accounts in which full, true and correct entries shall be made of its
transactions fairly in accordance with GAAP, and set aside on its books from its
earnings for each fiscal year all such proper reserves in accordance with GAAP.

(g) Change of Name; Place of Business. Guarantor shall advise Buyer in writing
of the opening of any new chief executive office or the closing of any such
office of Guarantor and of any change in Guarantor’s name or the places where
the books and records are held not less than fifteen (15) Business Days prior to
taking any such action.

11. Right of Set-off. Guarantor hereby irrevocably authorizes Buyer and its
Affiliates, upon the occurrence of and during the continuance of an Event of
Default, at any time and from time to time without notice to Guarantor, any such
notice being expressly waived by Guarantor, to set-off and appropriate and apply
any and all deposits (general or special, time or demand, provisional or final),
in any currency, and any other credits, indebtedness or claims, in any currency,
in each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by Buyer to or for the credit or the
account of Guarantor, or any part thereof in such amounts as Buyer may elect,
against and on account of the obligations and liabilities of Guarantor to Buyer
hereunder and claims of every nature and description of Buyer against Guarantor,
in any currency, arising under any Governing Agreement, as Buyer may elect,
whether or not Buyer has made any demand for payment and although such
obligations, liabilities and claims may be contingent or unmatured. Buyer shall
notify Guarantor promptly of any such set-off and the application made by Buyer,
provided that the failure to give such notice shall not affect the validity of
such set-off and application. The rights of Buyer under this paragraph are in
addition to other rights and remedies (including, without limitation, other
rights of set-off) that the Buyer may have.

12. Severability. Any provision of this Guarantee that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

13. Paragraph Headings. The paragraph headings used in this Guarantee are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

14. No Waiver; Cumulative Remedies. Buyer shall not by any act (except by a
written instrument pursuant to paragraph 15 hereof), delay, indulgence, omission
or otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any default, event of default or in any breach of any of the terms
and conditions hereof. No failure to

 

-12-



--------------------------------------------------------------------------------

exercise, nor any delay in exercising, on the part of Buyer, any right, power or
privilege hereunder shall operate as a waiver thereof. No single or partial
exercise of any right, power or privilege hereunder shall preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
A waiver by Buyer of any right or remedy hereunder on any one occasion shall not
be construed as a bar to any right or remedy that Buyer would otherwise have on
any future occasion. The rights and remedies herein provided are cumulative, may
be exercised singly or concurrently and are not exclusive of any rights or
remedies provided by law.

15. Waivers and Amendments; Successors and Assigns; Governing Law. None of the
terms or provisions of this Guarantee may be waived, amended, supplemented or
otherwise modified except by a written instrument executed by Guarantor and
Buyer, except that any provision of this Guarantee may be waived by Buyer in a
letter or agreement specifically waiving such terms and executed solely by
Buyer. This Guarantee shall be binding upon the heirs, personal representatives,
successors and assigns of Guarantor and shall inure to the benefit of Buyer, and
their respective successors and assigns. THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER AND THE INTERPRETATION OF THIS AGREEMENT SHALL BE GOVERNED BY
THE LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS
OF LAW) APPLICABLE TO CONTRACTS EXECUTED AND TO BE PERFORMED IN SUCH STATE. THIS
CHOICE OF LAW IS MADE PURSUANT TO NEW YORK GENERAL OBLIGATION LAW SECTION
5-1401. THE PARTIES CONSENT TO THE PERSONAL JURISDICTION OF THE COURTS OF THE
STATE OF NEW YORK IN CONNECTION WITH ANY CLAIM OR DISPUTE ARISING IN CONNECTION
WITH THIS AGREEMENT AND WAIVE ANY OBJECTION AS TO VENUE IN THE BOROUGH OF
MANHATTAN, STATE OF NEW YORK. THIS CHOICE OF VENUE IS MADE PURSUANT TO NEW YORK
GENERAL OBLIGATION LAW SECTION 5-1402.

16. Notices. Notices by Buyer to Guarantor shall be given in writing, addressed
to Guarantor at the address or transmission number set forth under its signature
below and shall be effective for all purposes if hand delivered or sent by
(a) hand delivery, with proof of delivery, (b) certified or registered United
States mail, postage prepaid, (c) expedited prepaid delivery service, either
commercial or United States Postal Service, with proof of delivery or (d) by
email, provided that such emailed notice must also be delivered by one of the
means set forth above, to the address the address or transmission number set
forth under its signature below or at such other address and person as shall be
designated from time to time by Guarantor, as the case may be, in a written
notice to Buyer. A notice shall be deemed to have been given: (w) in the case of
hand delivery, at the time of delivery, (x) in the case of registered or
certified mail, when delivered or the first attempted delivery on a Business
Day, (y) in the case of expedited prepaid delivery upon the first attempted
delivery on a Business Day, or (z) in the case of email, upon receipt of
confirmation, provided that such emailed notice was also delivered as required
in this Section 16. If Guarantor receives a notice that does not comply with the
technical requirements for notice under this Section 16 it may elect to waive
any deficiencies and treat the notice as having been properly given.

 

-13-



--------------------------------------------------------------------------------

17. SUBMISSION TO JURISDICTION; WAIVERS. GUARANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY:

(A) SUBMITS IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS GUARANTEE AND THE
OTHER LOAN DOCUMENTS TO WHICH GUARANTOR IS A PARTY, OR FOR RECOGNITION AND
ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO THE NON-EXCLUSIVE GENERAL
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK, THE COURTS OF THE UNITED
STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, AND APPELLATE COURTS
FROM ANY THEREOF;

(B) CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH COURTS
AND WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING
WAS BROUGHT IN AN INCONVENIENT COURT AND AGREES NOT TO PLEAD OR CLAIM THE SAME;

(C) AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE
EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO GUARANTOR AT ITS
ADDRESS SET FORTH UNDER GUARANTOR’S SIGNATURE BELOW OR AT SUCH OTHER ADDRESS OF
WHICH BUYER SHALL HAVE BEEN NOTIFIED IN WRITING BY GUARANTOR; AND

(D) AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE IN
ANY OTHER JURISDICTION.

18. Integration. This Guarantee represents the agreement of Guarantor with
respect to the subject matter hereof and there are no promises or
representations by Buyer relative to the subject matter hereof not reflected
herein.

19. Execution. This Guarantee may be executed in counterparts, each of which so
executed shall be deemed to be an original, but all of such counterparts shall
together constitute but one and the same instrument. Delivery by telecopier or
other electronic transmission (including a .pdf e-mail transmission) of an
executed counterpart of a signature page to this Guarantee shall be effective as
delivery of an original executed counterpart of this Guarantee.

20. Acknowledgments. Guarantor hereby acknowledges that:

(a) It has been advised by counsel in the negotiation, execution and delivery of
this Guarantee and the related documents;

(b) Buyer has no fiduciary relationship to it, and the relationship between
Buyer and Guarantor are solely that of surety and creditor; and

 

-14-



--------------------------------------------------------------------------------

(c) No joint venture exists between or among any of Buyer, on the one hand, and
Seller, Parent and/or Guarantor on the other hand.

21. WAIVERS OF JURY TRIAL. GUARANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS
GUARANTEE OR ANY RELATED DOCUMENT AND FOR ANY COUNTERCLAIM HEREIN OR THEREIN.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

-15-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Guarantee to be duly
executed and delivered as of the date first above written.

 

BLACKSTONE MORTGAGE TRUST,
INC., a Maryland Corporation

By:  

/s/ Thomas C. Ruffing

  Name:   Thomas C. Ruffing   Title:   Managing Director, Asset Management
Address: 345 Park Avenue New York, NY 10154 Attention: Douglas Armer Telephone:
(212) 583-5000 Email: BXMTJPMRepo@blackstone.com with a copy to: Ropes & Gray
LLP 1211 Avenue of the Americas New York, New York 10036-8704 Attention: David
C. Djaha, Esq. Telephone: (212) 841-0489 Email: David.Djaha@ropesgray.com

 

-16-